Citation Nr: 1204105	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-03 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for the period from June 30, 2003 to September 16, 2008. 

2.  Entitlement to an initial disability rating in excess of 50 percent for the period beginning September 17, 2008.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to December 1971. 

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, inter alia, granted the Veteran's claim for service connection for PTSD, initially rated as noncompensable.  During the pendency of this appeal, the Veteran's PTSD rating was raised to 30 percent for the initial claim period, and raised to 50 percent for the appeal period dating from September 17, 2008.  As this does not represent an award of the maximum rating available, the Veteran's claim for a higher initial rating for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (in a claim for an increased rating, a Veteran is presumed to be seeking the maximum benefit allowable).  

The Veteran's claim previously reached the Board in April 2010, at which time the Board remanded the Veteran's claim for a higher initial rating for PTSD.  The claim has been returned to the Board for further appellate consideration.  

At the time of the April 2010 remand, the Board also noted that the Veteran had submitted a notice of disagreement (NOD) with a February 2009 decision regarding an increased rating for bilateral hearing loss.  The Board directed the Agency of original jurisdiction (AOJ) to provide a statement of the case (SOC) regarding this issue.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  This was provided to the Veteran in June 2011.  The Veteran has not submitted a substantive appeal, i.e. a VA Form 9 or equivalent statement, therefore this issue is not before the Board at this time.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2011).  



FINDINGS OF FACT

1.  For the appeal period from June 30, 2003 to September 16, 2008, the Veteran's PTSD manifested with symptoms of sleep disturbance, irritability, startle reaction, hypervigilance, and poor concentration.  His symptoms included flashbacks, nightmares, and intrusive thoughts.  The Veteran also showed evidence of obsessive-compulsive traits and avoidance, which occasionally affected his work, particularly of conflict or symbols associated with his combat service.  He also exhibited some difficulty concentrating and symptoms of anxiety.  Finally, the Veteran was socially isolated and his GAF score ranged from 65 to 75.

2.  For the period from June 30, 2003 to September 16, 2008, the Veteran maintained full-time employment and a marital relationship and successfully pursued further higher education.  He was generally shown to be functioning satisfactorily and was capable of maintaining his activities of daily living.  His PTSD did not cause the equivalent of occupational and social impairment with reduced reliability and productivity.

3.  For the appeal period beginning September 17, 2008, the Veteran's PTSD manifested with symptoms of sleep disturbance, including ongoing flashbacks, nightmares, and intrusive thoughts, with some evidence of an increased regularity of these symptoms.  The Veteran also continued to avoid conflict or symbols associated with his combat service.  His avoidance caused some impairment of carrying out his work-related activities.  There was also evidence of obsessive-compulsive traits.  He continued to experience social isolation and there was also evidence of some impairment of judgment, thinking, and long-term memory.  His PTSD caused him to experience occupational and social impairment with reduced reliability and productivity with GAF scores of 53 and 50. 

4.  For the appeal period beginning September 17, 2008, the Veteran did not show occupational and social impairment in most areas, with no evidence of suicidal ideation or obssessional rituals interfering with routine activities.  He remained generally able to function independently, appropriately, and effectively, and there is no evidence of unprovoked irritability with periods of violence.  The Veteran's PTSD did not cause significant cognitive impairment, or prevent him from maintaining effective relationships and he was capable of adapting to the stresses of his employment and educational environments.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met for the period from June 30, 2003 to September 16, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met for the period beginning September 17, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the AOJ to the Veteran dated in August 2003.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his initial claim for PTSD; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim currently on appeal is one for a higher initial rating for the Veteran's service connected PTSD.  As this appeal stems from an initial rating assignment, and is not an original increased rating claim, the additional section 5103(a) notice, in particular the notice for increased ratings described by the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), or in the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) case that vacated the Court's previous decision, Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), is simply not required.  

Furthermore, the March 2006 letter from the AOJ further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).

With regard to the timing of VCAA notice, the Board sees the AOJ did not provide the Veteran with all general Dingess-compliant VCAA notice prior to the November 2004 determination on appeal.  But in Pelegrini II, the Court clarified that in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claims, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in the processing of his claims.  The Federal Circuit Court has held that a SOC or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing Dingess-compliant VCAA notice in March 2006, the AOJ adjudicated the claim via the October 2008 SSOC, and he was provided further readjudication by the June 2011 SSOC.  Therefore, the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

However, with regard to content, it is noted the claim at issue stems from an initial rating assignment.  In this situation, the Court has held that an appellant's filing of a NOD regarding an initial disability rating or effective date, such as the case here, does not trigger additional section 5103(a) notice.  Indeed, the Court has determined that to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in Dingess, indicating that this was limited to situations where service connection was granted and the disability rating and effective date assigned prior to the enactment of the VCAA - i.e., prior to November 9, 2000.  If, as here, this did not occur until after that date, the Veteran is entitled to pre-decisional notice concerning all elements of his claims, including these downstream disability rating and effective date elements.  Moreover, if he did not receive this notice, for whatever reason, it is VA's obligation to explain why this is not prejudicial error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding the holding in Dunlap, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  In this regard, the Court emphasized its previous holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has been filed, only the notice requirements for rating decisions and SOCs described within 38 U.S.C. §§ 5104, 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Id.

Applying the above analysis to the present case, the Veteran does not contend, nor does the evidence show, any notification deficiencies with respect to content that have resulted in prejudice.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696.  In fact, with respect to content, the AOJ actually provided the Veteran with downstream Dingess notice in the March 2006 letter pertaining to the disability rating and effective date elements of his claim.  Further, after the Veteran filed an NOD as to a higher initial rating for his PTSD, the additional notice requirements described within 38 U.S.C. §§ 5104, 7105 were met by the January 2006 SOC and subsequent SSOCs dated in October 2008 and June 2011. Specifically, these documents provided the Veteran with a summary of the pertinent evidence as to his claim, a citation to the pertinent laws and regulations governing a higher rating for his PTSD, and a summary of the reasons and bases for the AOJ's decision to deny a higher rating for PTSD.  Furthermore, in the June 2008 letter, the Veteran was advised of the evidentiary and legal criteria necessary to substantiate a higher initial rating for PTSD.  Finally, the Veteran and his representative have shown that they are aware of the criteria for establishing a higher initial rating for his PTSD.  See the Veteran's March 2005 NOD, February 2006 substantive appeal (VA Form 9), and the August 2010 and October 2011 Informal Briefs of Appellant in Appealed Case (Briefs).  Therefore, the Veteran has clearly been adequately informed of the evidence necessary to support his claim and he has been able to participate effectively in the processing of his claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), certain service personnel records (SPRs), VA treatment records, and three VA psychiatric examinations.  The Veteran has not provided authorization for the VA to obtain any additional medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

Furthermore, the Board is also satisfied as to substantial compliance with its April 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  At that time, the Board remanded the Veteran's claim to the AOJ for three actions relevant to his claim for an increased initial rating for PTSD.  

First, the AOJ was to obtain the Veteran's current VA medical treatment records, which were obtained in August 2011.  

Second, the Board also remanded the claim for a VA medical examination regarding current severity of the Veteran's service connected PTSD.  In this regard, pursuant to 38 U.S.C. § 5103A, VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  This duty includes providing an examination that is adequate for rating purposes.  See 38 C.F.R. § 4.2.  The Veteran was provided the requested VA medical examination in July 2010.  The examination was provided by a qualified medical professional with no direct interest in the outcome of the Veteran's claim.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Indeed, the AOJ extended  extra efforts to assure the confidentiality and impartiality of the Veteran's examination by providing such an examination at a VA facility separate from his local office where he is an employee.  Furthermore, the examiner provided a thorough review of the Veteran's medical history and the current symptoms and manifestations of PTSD.  Therefore, the July 2010 VA psychiatric examination has been adequate for rating purposes.  

Finally, the AOJ provided the Veteran with a readjudication of his claim for a higher initial rating for PTSD in June 2011.  Therefore, the Board's remand directives have been complied with, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Governing Laws for Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (in this case June 30, 2003) until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his disabilities have been more severe than at others.  Id. at 126.

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

An even higher rating of 50 percent under the general rating formula for mental disorders is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating requires:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id; see also Bowling v. Principi, 15 Vet. App. 1, 11 (2001) (holding that in determining whether the Veteran meets the criteria for a 70% rating, the Board must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood).

The requirements of a 100 percent rating under Diagnostic Code 9411 are:  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board has also noted various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of the individual is.  For instance, a score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

A score of 71-80 represents "symptoms[, if]... present,... are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social occupational, or school functioning (e.g., temporarily falling behind in schoolwork)."  Id.

Analysis - Higher Initial Disability Rating for PTSD for the Period from June 30, 2003 to September 16, 2008

The Veteran's claim for service connection for PTSD was granted in November 2004, with an initial rating of 0 percent (noncompensable) effective June 30, 2003, under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Subsequently, in an October 2008 decision, the AOJ raised the Veteran's initial rating to 30 percent for the entire appeal period.  Then, a June 2011 decision raised the Veteran's disability rating to 50 percent, with an effective date of September 17, 2008.  The Veteran currently seeks a rating in excess of 30 percent for the appeal period from June 30, 2003 to September 16, 2008, and a rating in excess of 50 percent after September 17, 2008.  See AB v. Brown, 6 Vet. App. at 38.

The Board notes the VA psychiatric examination of September 2008 indicated an additional diagnosis of obsessive-compulsive traits, which appears to be, at least in part, associated with his PTSD.  See also the July 2010 VA psychiatric examination.  When it is not possible to separate the effects of the service-connected condition versus a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  The examiner's notes indicate that the Veteran's compulsive disorder is, at least in part, a consequence of his PTSD.  The Board also notes that the rating criteria for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, explicitly consider compulsive behavior.  Consequently, the Board will also consider the symptoms of obsessive-compulsive behavior when rating his level of impairment due to PTSD, without attempting to distinguish any nonservice-connected acquired psychiatric disorder symptoms from his service-connected PTSD.  
 
The record before the Board contains service treatment records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Regarding the history of his disorder, in June 2003, the Veteran submitted his claim for service connection for PTSD, noting that he was not receiving treatment for this disorder.  In a September 2003 statement, the Veteran explained that he was not receiving treatment because he worked closely with the staff at his local VA mental health clinic.

The Veteran was provided with a VA psychiatric examination to review the nature and severity of his PTSD in February 2004.  At that time, the examiner noted the Veteran's exemplary history of military service, including combat-related medals and awards, and reviewed his in-service stressors.  The Veteran reported that he experienced flashbacks, including dreams where he would experience feelings of helplessness about once every month or two.  He reported having historically experienced frequent intrusive thoughts, although these thoughts were now very rare; however, certain common triggers could still make him think of Vietnam.  The Veteran also exhibited symptoms of avoidance and would avoid symbols related to war or Vietnam.  The Veteran reported symptoms of arousal, with hypervigilance in public and difficulty calming down after being startled.  He indicated that his sleep was punctuated by multiple awakenings with about 3-4 hours of sleep per night.  He also reported a history of irritability.  He reported difficulty concentrating and with reading retention.  

In terms of his employment, at the time of the February 2004 examination, the Veteran was employed as an addiction and PTSD counselor, and was studying counseling and at divinity school.  The Veteran reported a prior history of job difficulties.  Socially, the Veteran reported a history of difficulty in his initial marital relationship, although he reported that his current marriage was "quite stable."  Generally, the Veteran reported that he maintained his activities of daily living, living at home, working all day, and studying at night.  

Upon examination, the Veteran was dressed appropriately with appropriate hygiene.  He was noted to be oriented to time, place and situation, with intact short and long-term memory.  The Veteran was indicated as anxious, agitated, and easily aroused, with a congruent affect.  The Veteran was indicated as very aware of his mood states and very good at self-control.  The examiner described the Veteran as pleasant, warm, and inviting.  His thought was linear and goal-directed with unremarkable content.  The examiner noted that the Veteran was not homicidal, suicidal, or psychotic.  

The February 2004 VA psychiatric examiner found that the Veteran merited a GAF score of 70 (indicative of mild symptoms or impairment of functioning).  The Veteran was noted as evincing some mild difficulty socially but was generally functioning quite well.  The examiner summarized the examination indicating that the Veteran met the diagnosis for PTSD due to his history of trauma and his symptoms of flashbacks, avoidance, and arousal.  The Veteran's avoidance symptoms included avoidance of books and movies about war and conversations about Vietnam.  The Veteran's arousal symptoms included sleep disturbance, irritability, startle reaction, hypervigilance, and poor concentration.  The Veteran had a history of some family and social alienation "in his younger days."  However, the examiner specifically indicated that the Veteran's symptoms had "improved dramatically with his second marriage and also with his counseling job."  

Subsequent to the February 2004 VA psychiatric examination, the Veteran was granted service connection for PTSD and awarded a 0 percent disability rating (noncompensable).  In his March 2005 NOD, the Veteran indicated that he was only able to function at the current level because of the nature of his current employment.  The Veteran indicated that he repeatedly avoided conflicts, and that he had little tolerance for non-combat Veterans or civilians when dealing with Veterans issues.  He also attributed the stability of his marriage to his wife's tolerance, noting that he gets stricken with fear in the dark and that he constantly watches his back.  He noted that his acquaintances know to avoid startling him or entering his office without announcing themselves.  

Subsequently, in response to his January 2006 SOC (which continued the noncompensable rating), the Veteran submitted a January 2006 VA Form 9.  He pointed to the nature of his service, including the multiple combat-related awards that he received.  The Veteran reported that his symptoms included "acute stress disorder, avoidance, hyper vigilance, anger, nightmares, and sleep disorders."  The Veteran indicated that he used "avoidance to the extreme," to the extent of prevailing on his treating VA physician not to report his PTSD symptoms in his charts.  He also noted that he avoided any conflict, and that this also reduced his effectiveness at work in being unable to advocate effectively at times due to fear of conflict.  

The Veteran also reported that he experienced sleep difficulties, of 3-4 hours, but he did not want to take sleep aids.  He also reported that he still experienced nightmares related to his service, and asked his wife not to touch or wake him for fear of hurting her unintentionally.  He also reported that his hypervigilance made him jumpier than the average person, and that after being startled he would need some time to collect himself.  

The Veteran also reported that he was socially isolated and did not like to get close to people.  He indicated that his history of isolation had affected his ability to maintain prior successful employment and family relationships and that he lives in a remote area to provide seclusion.  The Veteran concluded by indicating that he had found a way to maintain himself, but remained stress-ridden.  

In February 2007, the Veteran began to receive psychological treatment.  At the time of his initial examination, the Veteran was described as emotionally stable, without homicidal or suicidal ideation.  The Veteran was willing to discuss his issues with his psychologist.  In March 2007, the Veteran attended his second therapy session.  The examiner noted symptoms of "disrupted sleep, perfectionistic attitudes, periodic flashbacks beyond his unconscious control [sic], hypervigilance, estrangement from emotional dynamics," and emotional numbing, as well as a prior history of changing jobs.  The Veteran remained without homicidal or suicidal ideation.  In May 2007, the Veteran was seen by a therapist who found him to be alert and fully oriented with euthymic (non-depressed reasonably positive) mood, and no suicidal or homicidal ideation.  He was assigned a GAF score of 65 (again indicative of mild symptoms or impairment).  The Veteran was seen again in August 2007, wherein he was indicated as fully oriented, neatly dressed, and exhibiting good eye contact with above average intelligence.  The Veteran's insight was good and his judgment was appropriate, and the Veteran denied any suicidal ideation, plan, or intention.  The Veteran's GAF score was indicated to be 70.

The Veteran was seen again in October 2007, at which time he was indicated as fully oriented, alert, and "very particular" about his dress and organization with above average intelligence.  His insight was good and his judgment was appropriate and he again denied any suicidal ideation.  His GAF score was rated as 65.  
The Veteran was seen again in December 2007, at which time he was again indicated as oriented, neatly dressed, with good eye contact.  The Veteran denied any suicidal or homicidal ideation or plan, his insight was good and his judgment was appropriate.  His GAF score was 75, and the Veteran was noted as being "high functioning."  The Veteran was seen again in April 2008, where he was again fully oriented and alert, with good eye contact.  He was noted as being very intelligent, and denied suicidal or homicidal ideation or plan.  His insight and judgment continued to be good, and the GAF was again 75 (indicative of transient symptoms).  Finally, the Veteran was seen in July 2008, at which time he was indicated as oriented times four, alert, and very task oriented with good insight and appropriate judgment.  He was again assigned a GAF score of 75.  

The Board turns to assigning the appropriate rating code for the Veteran's PTSD.  In this regard, the Board notes the statement regarding the nature of the Veteran's service indicated in the Veteran's February 2006 VA Form 9.  As an initial matter, the Board acknowledges the Veteran's exemplary service, as evident in the record, including his multiple combat-related awards, and that this service involved exposure to traumatic events.  

In this regard, the Veteran has been assigned a GAF score of between 65 and 75 for the initial appeal period, indicative of mild symptoms or impairment to transient symptoms).  However, VA does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  Furthermore, the Board notes that the disability rating schedule is based primarily on the reduction in the Veteran's earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As such, the Board concludes that a rating in excess of the 30 percent rating currently assigned for the initial rating period from June 30, 2003 to September 16, 2008, is not warranted.  A 30 percent rating is assigned when there is occupational and social impairment with an occasional decrease in work efficiency, with intermittent periods of inability to perform occupational tasks, although generally satisfactory performance.  In this regard, the Veteran was shown to be maintaining full employment as well as managing to pursue higher education.  Furthermore, the Veteran also had maintained a successful relationship with his spouse.  The Board notes that certain symptoms denoted as indicative of a 30 percent rating were also evident in the record.  In this regard, the Veteran clearly experienced anxiety and suspiciousness (indicated by his avoidance of startling experiences and his lack of tolerance for non-combat Veterans and civilians), and he has been indicated as experiencing chronic sleep impairment.  Furthermore, the Veteran also reported difficulty with concentration on tasks, and indicated that his propensity to avoid conflict had resulted in some reduced effectiveness at work.  Therefore, the Board concludes that the Veteran's PTSD has been appropriately rated at 30 percent for the period from June 30, 2003 to September 16, 2008.  

The Board acknowledges that certain symptoms evident during the initial appeal period from June 30, 2003 to September 16, 2008, might also be argued as evidence to support a higher PTSD rating.  The Veteran's avoidance behavior might be considered as a species of a disturbance of motivation and mood.  The Board also notes that the Veteran has been shown to be very socially isolated.  Further, the Board notes that the mental health professionals treating and assessing the Veteran have several times indicated that his condition is more severe than his GAF scores, employment, and successful marriage would imply.  See the VA medical treatment records and VA psychiatric examinations reviewed further below.  However, the Board again notes that a rating assignment is based primarily on a reduction of the Veteran's earning capacity, and not on social factors.  It is evident that over the course of his appeal, the Veteran has shown extraordinary success in managing his PTSD while maintaining full employment and a successful marriage as well as pursuing higher education.  

Furthermore, the record shows that the Veteran was consistently able to maintain his activities of daily living for the period from June 30, 2003 to September 16, 2008.  Given the evidence that the Veteran's generally successful management of the impairments caused by his service-connected PTSD, the Board concludes that the evidence of record establishes that the Veteran does not merit a rating in excess of 30 percent for the appeal period from June 30, 2003 to September 16, 2008.  As such, the record simply does not show evidence of occupational and social impairment with reduced reliability and productivity appropriate for a rating of 50 percent, nor is the does the evidence show occupational and social impairment with deficiencies in most areas, or total social and occupational impairment.  38 C.F.R. § 4.7.  In determining that the Veteran does not meet the requirements for a rating in excess of 30 percent for the time-frame under consideration, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for the Veteran's acquired psychiatric disorder.  See Mauerhan, supra.  In finding the Veteran's PTSD to be appropriately rated at 30 percent for the appeal period from June 30, 2003 to September 16, 2008, VA has balanced the high functioning status of the Veteran against his serious service-connected mental health issues.  Accordingly, the Board finds that the preponderance of the evidence is against a disability rating in excess of 30 percent for the Veteran's for the appeal period from June 30, 2003 to September 16, 2008.  38 C.F.R. § 4.3.

Analysis- Higher Initial Disability Rating for PTSD for the Period from September 17, 2008

The Veteran seeks a rating in excess of 50 percent for the period after September 17, 2008.  

The Veteran was provided with a second VA psychiatric examination on September 17, 2008.  The examiner thoroughly reviewed the Veteran's relevant medical history.  At that time, the Veteran continued to maintain his marriage.  The Veteran further reported that he had successfully obtained a Master of Divinity degree, and was currently working on both a Doctorate of Divinity, and a marital and family counseling degree.  In terms of his employment, the Veteran had maintained employment as a chaplain for two years after working as a "patient advocate."  

Socially, the Veteran was maintaining his current marriage and maintained some limited contact with his children and grandchildren.  The Veteran indicated that his only friend was his wife, and that he continued not to have other close friends or socialize.  The Veteran worked at the VA hospital, but did not participate socially in any other church.  The Veteran indicated that he did not pursue recreational activities, and the only major pursuit outside of work was his effort to obtain further higher education.  The Veteran reported no history of violence or assaults, with one verbal altercation two years prior to the examination.

The examiner summarized that the Veteran was married and employed, but he had experienced significant negative impacts on his social, recreational, and family relationships due to his PTSD.  The Veteran reported ongoing symptoms of startle response and hypervigilance.  The Veteran's symptoms manifested with limited sleep disturbance, waking up at night and requiring medication to attain 6-7 hours of sleep per night.  About once or twice a month stimulation related to his war experiences could induce a nightmare.  The Veteran reported that he maintained a good level of interest in his studies and work and that he enjoyed these activities, but he reported decreased interest in sex.  He had difficulty discussing his mood, but indicated that his outlook was optimistic and that he feels blessed.  The Veteran denied suicidal or homicidal ideation.  He did report getting tearful frequently.  He denied any sense of worthlessness, but did experience periodic guilt related to his combat experiences.  The Veteran reported cyclical irritation, and indicated that he tries to leave any situation that seemed to be generating it.  He denied having angry outbursts.  The Veteran reported occasional anxiety but denied being a worrier.  He also denied panic attacks.  The Veteran reported that he is an ultra-perfectionist, high achiever, and authoritative, and that he likes things orderly and neat.  The Veteran denied experiencing any hallucinations.  The examiner noted that "it was extremely difficult to get [the Veteran] to give specific answers," and that this made for a "fairly complicated interview."  

The Veteran reported experiencing intrusive disturbing memories related to combat 2-3 times per week, and disturbing dreams.  These were associated with feelings of regret, guilt, and sadness.  The Veteran showed avoidance symptoms, including avoiding war-related news, museums.  The Veteran also exhibited some difficulty remembering certain incidences in Vietnam, while others remained crystal clear and he is required work to avoid them.  The Veteran had lost interest in recreation due to being so busy with his work and studies.  The Veteran was also cut off from people, and he did not try to make friends.  The Veteran's hyperarousal symptoms included sleep disturbance, irritability, difficulty concentrating, and hypervigilance ("most of the time").  The Veteran was also easily startled due to anything out of the ordinary.  The examiner concluded that the Veteran was affected by his hypervigilance with moodiness and emotionality and that this has orchestrated and directed his life.  

The examiner provided a mental status evaluation.  The Veteran was well dressed in casual clothing, with appropriate hygiene.  He did not exhibit any psychomotor agitation or retardation.  His attitude at first seemed guarded, but the examiner felt that this was due to his obsessive defenses and need to give exactly correct answers without seeming to be less than normal.  His affect was "basically appropriate," and his mood did not appear to be depressed.  The Veteran was oriented to person and place, but he had to check the time.  His thoughts were noted to be very obsessive, with fear of being wrong or labeled.  His thoughts were not tangential, but exhibited a lot of denial and avoidance.  The examiner indicated that the Veteran's judgment and insight were greatly limited due to his fear of being labeled.  

The examiner concluded that the Veteran was able to maintain his hygiene, and did not appear to have any problems with daily living activities.  The Veteran's recent memory was "okay" but his immediate and remote memory were both somewhat decreased.  The Veteran was assigned a current GAF score of 53 (indicative of moderate symptoms or impairment).

The examiner summarized the Veteran's PTSD as manifesting with significant obsessive defenses, with re-experiencing involving intrusive memories and nightmares.  The Veteran also exhibited avoidance symptoms and tactics with moderate success.  His obsessive education limited his recreation and he had limited contact with family and no friends outside of his marriage.  The examiner also noted obsessive-compulsive traits, which were detrimental to the Veteran's recreation, family relationships, and friendships.  The Veteran was also noted to be obsessively preoccupied with not appearing abnormal, and presenting a façade of happiness, denying any mental health issues.  This included shame, and obtaining treatment at his office to avoid any exposure of his treatment.  The efforts expended in controlling his mental health issues prevented recreating or friendships.  The examiner provided an additional note, that superficially the Veteran appeared to be functioning well, but this appearance required significant effort and control and significant suffering.  

The effects of the Veteran's disability on his occupational and social functioning were indicated as from "total to minimal" in "most areas" including areas of employment, family, social/interpersonal relationships, and recreational and leisure activities.  The examiner indicated that these obsessive effects primarily affected his social life, limiting his recreational time, social friendships, and his relationships with his children.  This also limited his effectiveness at work, in terms of his ability to assist other Veterans who were dealing with combat related issues.  This also included a need to leave the setting when reminded of his combat experiences, which also could coincide with an increase in his symptoms.  The Veteran's efforts to control his mental health issues also interfered with his ability to obtain adequate treatment.  

The Veteran was treated again in October 2008, and indicated as oriented and alert, with euthymic mood.  The Veteran was indicated as having well-controlled PTSD.  The Veteran also submitted a report from the VA medical center (VAMC) where he was being treated, dated in October 2009, indicating that although the Veteran appeared to operate as a high-functioning professional, this was inconsistent with his internal state.  The Veteran was noted to expend significant energy each day to mask his symptoms.  He also reported visiting patients when the news was on the television, and that he had to cut visitations short due to re-experiencing memories.  The Veteran would not speak about his experiences and would remove certain materials from the VAMC where he works.  The report indicated that the Veteran would work hard to avoid any spare time and must constantly be working to avoid becoming overwhelmed with intrusive thoughts of his combat experiences.  The Veteran had also had to leave groups occasionally when affected by a PTSD trigger.  The Veteran also experienced difficulty with sleep, and required extreme organizing and scheduling to maintain his self-control.  The Veteran had expressed grief, but could not discuss details without an extreme reaction of anxiety and tearfulness.  

A March 2010 VA medical treatment record noted ongoing treatment for the Veteran's PTSD.  A December 2010 VA medical treatment record indicated that the Veteran continued to experience ongoing severe symptoms of PTSD.  A February 2011 VA medical treatment record indicated that the Veteran was fully oriented, but his outer countenance did not fully convey the amount of inner conflict.  

Finally, the Veteran was provided with a VA psychiatric examination in July 2010.  At that time, the examiner reviewed the Veteran's VA medical treatment records and examined the Veteran.  The Veteran continued with the same employment as previously, and remained cautious about what he would tell people.  His therapist was continuing to treat him at his office for increased privacy.  The Veteran reported that he still tried to avoid conflict by walking away at times, but that he generally got along well with others.  The Veteran was also continuing his pursuit of a Doctor of Divinity degree, having obtained his Master of Divinity degree.  He continued to maintain a heavily structured schedule, regarding both work and education.  He reported receiving superb evaluations from his supervisor.  News from current conflicts could be disturbing.  He continued to be married, and reported occasional getting irritation with his wife with some guilt afterwards.  Outside of his wife and work, the Veteran continued to have limited social interactions, and reported finding unstructured social situations difficult.  The Veteran reported experiencing depressive symptoms on occasion, but that these occurred at appropriate times, such as funerals.  The Veteran reported that he did not know how to relax.  

The examiner administered a PTSD checklist and found that the Veteran continued to re-experience, with disturbing memories a number of times a month, including nightmares and flashbacks (particularly around helicopters) sometimes brought on by news of current events and that were occasionally physical.  The Veteran's PTSD manifested with avoidance and numbing symptoms, and he generally avoided talking about his experiences as well as news events.  The Veteran reported a lack of interest in recreational activities and that he felt distant and cut off from others.  The Veteran reported continued increased arousal with sleep disturbance, waking up after 2-3 hours, and requiring medication prior to going back to sleep for a total of six hours.  The Veteran indicated feeling irritable and angry, but avoided situations that brought on these feelings.  

The Veteran reported difficulty concentrating, and reported difficulty completing his education-related work.  The Veteran reported being watchful and on guard, and that he needed to have his back to the wall when in public.  The Veteran continued to be easily startled by loud noises and experience anxiety.  He had tried medication, which alleviated some symptoms but became concerned about abuse and discontinued use of the medication.  The Veteran denied experiencing panic attacks.  

The Veteran continued to have a successful marriage relationship, but he was somewhat distant from his adult children.  The Veteran reported that he continued not have any close friends or leisure pursuits.  The Veteran has had no history of assaultiveness or suicide attempts.  The Veteran reported that he maintained a strict set of activities of daily living, including work, housework, and pursuing his higher education.  The Veteran continued to work, and indicated that he reported that he would not take sick leave even when sick.  The Veteran continued to receive ongoing mental health treatment.  

Upon examination, the July 2010 VA psychiatric examiner found that the Veteran was dressed neatly with excellent hygiene.  His psychomotor activity and speech were normal and he was cooperative.  His affect was mildly constricted and his mood was mildly anxious.  The Veteran was oriented to all spheres and his cognitive tests were normal.  His though processes were linear and goal directed.  The Veteran's thoughts were focused on the energy to cover up his emotional symptoms of his PTSD.  No problems were found with communication and the Veteran did not exhibit inappropriate behavior, delusions, or hallucinations, and he denied homicidal or suicidal ideation.  The Veteran's obsessive-compulsive traits were noted.  His impulse control was good and his memory tests did not show any impairment.  Further testing showed symptoms of mild mood disturbance over the previous two weeks, and a high level of PTSD symptoms over the past month.  

The examiner concluded that the Veteran merited a GAF score of 50 for his PTSD and 55 for his obsessive-compulsive personality traits.  The examiner indicated that the Veteran continued to show obsessive-compulsive traits such as being overly perfectionsistic, and preoccupation with details and schedules with excessive efforts at work.  The Veteran continued to work long hours at work and pursuing higher education.  The Veteran's PTSD necessitated control in both situations.  The Veteran continued to have a good relationship with his wife, although she had expressed frustration with his obsessive-compulsive traits.  Outside of his spouse, work, and school, the Veteran remained isolated without friends or leisure pursuits.  

The examiner again noted that the Veteran appeared to be functioning well at work and at home, but this required a great deal of energy.  The Veteran required control of every situation, and was overly perfectionistic.  The examiner concluded that the best description was "occupational and social impairment with reduced reliability in productivity," despite the fact that he performed well at work.  The prognosis was indicated as "fair."  

The Board concludes that for the period beginning September 17 2008, the Veteran's PTSD does not merit a rating in excess of 50 percent.  38 C.F.R. §§ 4.3; 4.7.  In concluding that the Veteran does merits a disability rating of 50 percent, the Board has considered not only the symptoms related, but all the symptoms as well as their effects on the Veteran's social and work situation.  See Mauerhan, supra.  As noted above, a disability rating must take into account a Veteran's impairment in all areas, but cannot be based solely on social impairment.  

In this regard, the VA psychiatric examination of September 2008 showed a substantial reduction in the Veteran's GAF score to 53 and 50 at the July 2010 VA psychiatric examination these scores included both his PTSD and the obsessive-compulsive components of his acquired psychiatric disorder indicative of moderate symptoms or impairment.  Furthermore, the Board also takes into account the various mental health professionals who have provided assessments indicating that the Veteran's PTSD is more severe than his work and school successes, and ongoing marriage would suggest.  The Board also notes that while many of the symptoms reported remained similar to those shown for the earlier period, the records indicate some increase in the severity and regularity of these symptoms.  Finally, the Board notes that as of September 17, 2008, the mental health professionals assessing the Veteran found sufficient evidence of obsessive-compulsive traits sufficient to be separately indicated in his diagnosis.  Therefore, the increased rating of 50 percent was appropriately assigned by the AOJ.

In this regard, as of September 17, 2008, the Veteran shows several of the specific criteria appropriate for a disability rating of 50 percent.  First, throughout the course of the latter appeal period, the Veteran generally showed significant effects in his social, recreational, and family relationships.  The Veteran's ongoing social isolation provides evidence of some difficulty establishing or maintaining effective work or social relationships.  Further, the Veteran's avoidance of conflict, and his anxiety and hyperarousal show evidence of disturbances of motivation and mood.  Finally, the Veteran's examiners have indicated that his avoidance of stimuli related to his combat experiences did occasionally affect his work, although he was noted to have received excellent reviews from his superiors.  As such, the rating of 50 percent was appropriately assigned for the appeal period after September 17, 2008.

The Board concludes that the Veteran's PTSD does not manifest with occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood as necessary for a 70 percent disability rating.  38 C.F.R. §§ 4.3; 4.7.  In this regard, the Veteran was consistently found to be without suicidal or homicidal ideation.  Further, while there is some evidence of obsessional behavior, this did not interfere with his routine activities.  In addition, none of the Veteran's examiners or physicians has found any indication of illogical, obscure, or irrelevant speech.  There was no evidence that any of the Veteran's PTSD symptoms have ever been associated with periods of violence.  Finally, there has been no evidence of spatial disorientation or any neglect of personal appearance or hygiene.  

The Veteran has clearly shown that he is capable of establishing and maintaining effective relationships during the appeal period, as evidenced by his ability to maintain his relationship with his spouse and to maintain both steady employment and pursuit of higher education, although with difficulty, as shown by his isolation.  As such, despite the evidence of certain symptoms relevant to higher rating codes, the evidence of record simply does not reveal a level of impairment due to PTSD which is equivalent to a greater than 50 disability rating for the appeal period after September 17, 2008.  38 C.F.R. § 4.7.  

In summary, for the period from June 30, 2003 to September 16, 2008, the Board finds that the evidence does not support a rating in excess of the 30 percent disability rating currently assigned for the Veteran's PTSD under Diagnostic Code 9411.  38 C.F.R. § 4.3.  In addition, since September 17, 2008, the Board concludes that the evidence does not support a rating in excess of the currently assigned evaluation of 50 percent.  Id.  The Board adds that it does not find that the Veteran's service-connected PTSD on appeal should be increased for any other separate period based on the facts reviewed above during the appeal period.  Fenderson, 12 Vet. App at 125-26.  

Extra-Schedular Rating for Veteran's PTSD 

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, the impairment caused by Veteran's PTSD is clearly contemplated by Diagnostic Code 9411.  As such, the Veteran's level of impairment is within the range contemplated by the rating criteria, which adequate for rating the extent of the Veteran's disorder.  Furthermore, the rating criteria reasonably describe the various manifestations of the Veteran's PTSD symptomatology.  Finally, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization during the appeal period or unemployment, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  On the contrary, despite the difficulties presented by his acquired psychiatric disorder, it is to the Veteran's credit that he has maintained a stable employment and a stable home situation.  Thus, the evidence simply does not support referring this case for an extraschedular evaluation.


ORDER

For the period from June 30, 2003 to September 16, 2008, an initial disability rating in excess of 30 for the Veteran's PTSD is denied.

As of September 17, 2008, an initial disability rating in excess of 50 percent is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


